Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are presented for examination.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/08/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Internet Communication Authorization
The examiner recommends filling a written authorization for internet communication in response to the present action. Doing so permits the USPTO to communicate with applicant using internet email to schedule interviews or discuss other aspects of the application. Without a written authorization in place, the USPTO cannot respond to Internet correspondence received from Applicant. The preferred method of providing authorization is by filing form PTO/SB/439, available at: https://www.uspto.gov/patent/forms/forms. See MPEP § 502.03 for other methods of providing written authorization.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1-3, 5-10, 12-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Du et al. hereinafter as “Du” (US pub, 2019/0253490) in view of Cai et al (US pub, 2017/0351971).
Referring to claims 1, 15, Du teaches a system comprising:
a processing device (see paragraph [033], processor); and a memory device including instructions that are executable by the processing device for causing the processing device to perform operations comprising:
receiving a plurality of data samples from at least one source external to a cloud resource network running an application (Fig. 1, para [007], Cluster Manager receiving a plurality of data samples from plurality of sources);
determining prospective cluster resource usage for the application based on the at least one projection (see para [008], [063], “Performance data” is used to represent resource usage that is of application, running on at least one cluster shown in Fig.1 of cloud network based on above prediction); and 
adjusting a cluster resource allocation for the application in accordance with the prospective cluster resource usage [048], load balancing, involve adjusting resource allocation in accordance with cluster resource usage)
Du teaches cluster scheduler and resource load balancing by predicting performance data of an application deployed on a cluster node but expressly lacks producing a score from the plurality of data samples based on at least one of sentiment analysis or emotion analysis using an artificial intelligence (Al) model trained using information from outside the cloud resource network: and generating at least one projection based on the score.
However, Cai teaches building sentiment analysis using artificial intelligence. Furthermore, Cai teaches producing a score (see paragraph [032], InfoScore for a sample is generated…) from the plurality of data samples based on at least one of sentiment analysis (see paragraph [033] or emotion analysis ) using an artificial intelligence (Al) model trained using information from outside the cloud resource network and Cai teaches generating at least one projection based on the score see paragraphs (see para [034], generating informative samples).
It would have been obvious to an ordinary person skilled in the art at the time invention was made to modify Du’s control of resource load balancing in a cluster of cloud network to include generate informative training samples based on generated ranking scores in order to optimally train a high-quality sentiment analysis computer model using machine learning thereby customizing a sentiment analysis computer model that uses specific training samples for tuning the model.
Referring to claim 2, Du teaches the system of claim 1, wherein the instructions that are executable by the processing device for causing the processing device to perform operations comprising: receiving training data samples from the at least one source external to the cloud resource network (see paragraphs [075], [082], [083]); and training or retraining the Al model using the training data samples (see paragraphs [087], [089], [092]).
Referring to claim 3, Du teaches the system of claim 1, wherein the cluster resource allocation is configured to be adjusted by increasing, decreasing, or maintaining a number of nodes allocated to the at least one network cluster (see paragraphs [004], [027], [030]).
Referring to claim 5, Du teaches the system of claim 1, wherein the cluster resource allocation is configured to be adjusted by increasing, decreasing, or maintaining at least one of central processing unit (CPU) resource, memory, disk storage, or replication factor assigned to a pod (see paragraphs [048], [057], [086]).
Referring to claim 6, Du teaches the system of claim 1, wherein the plurality of data samples comprises at least one of event user interest data, social media data, or weather data (see paragraphs [014], [015], performance data is environment data).
Referring to claim 7, Du teaches the system of claim 1, wherein the plurality of data samples comprises at least one of text, pictures, audio, or video (see para [018], [019], data sample include text).
Referring to claim 8, Du teaches a method comprising: receiving, by a processing device, a plurality of data samples from a plurality of sources external to a cloud resource network running an application (Fig. 1, para [007], Cluster Manager receiving a plurality of data samples from plurality of sources);
determining, by the processing device, prospective cluster resource usage for the application based on the at least one projection (see para [008], [063], “Performance data” is used to represent resource usage that is of application, running on at least one cluster shown in Fig.1 of cloud network based on above prediction); and
adjusting, by the processing device, a cluster resource allocation for the application in accordance with the prospective cluster resource usage ([048], load balancing, involve adjusting resource allocation in accordance with cluster resource usage)
Du teaches cluster scheduler and resource load balancing by predicting performance data of an application deployed on a cluster node but expressly lacks producing, by the processing device, a score from the plurality of data samples based on at least one of sentiment analysis or emotion analysis using an artificial intelligence (Al) model trained using information from outside the cloud resource network and generating, by the processing device, at least one projection based on the score;
However, Cai teaches building sentiment analysis using artificial intelligence. Furthermore, Cai teaches producing, by the processing device, a score (see paragraph [032], InfoScore for a sample is generated…) from the plurality of data samples based on at least one of sentiment analysis or emotion analysis using an artificial intelligence (Al) model trained using information from outside the cloud resource network (see paragraph [033] or emotion analysis using an artificial intelligence (Al) model).
It would have been obvious to an ordinary person skilled in the art at the time invention was made to modify Du’s control of resource load balancing in a cluster of cloud network to include generate informative training samples based on generated ranking scores in order to optimally train a high-quality sentiment analysis computer model using machine learning thereby customizing a sentiment analysis computer model that uses specific training samples for tuning the model.
Referring to claim 9, Du teaches the method of claim 8, further comprising: receiving training data samples from at least some of the plurality of sources external to the cloud resource network  (see paragraphs [075], [082], [083]); and training or retraining the Al model using the training data samples (see paragraphs [087], [089], [092]).
Referring to claim 10, Du teaches the method of claim 8, wherein the cluster resource allocation is adjusted by increasing, decreasing, or maintaining a number of nodes allocated to the at least one network cluster (see paragraphs [004], [027], [030]).
Referring to claim 12, Du teaches the method of claim 8, wherein the cluster resource allocation is adjusted by increasing, decreasing, or maintaining at least one of central processing unit (CPU) resource, memory, disk storage, or replication factor assigned to a pod (see paragraphs [048], [057], [086]).
Referring to claim 13, Du teaches the method of claim 8, wherein the plurality of data samples comprises at least one of event user interest data, social media data, or weather data (see paragraphs [014], [015], performance data is environment data).
Referring to claim 14, Du teaches the method of claim 8, wherein the plurality of data samples comprises at least one of text, pictures, audio, or video (see para [018], [019], data sample include text).
Referring to claim 16, Du teaches the non-transitory computer-readable medium of claim 15, wherein the program code is executable by the processing device for causing the processing device to: receive training data samples from at least some of the plurality of sources external to the cloud resource network (see paragraphs [075], [082], [083]); and train or retrain the Al model using the training data samples (see paragraphs [087], [089], [092]).
Referring to claim 17, Du teaches the non-transitory computer-readable medium of claim 15, wherein the cluster resource allocation is configured to be adjusted by increasing, decreasing, or maintaining a number of nodes allocated to the at least one network cluster (see paragraphs [004], [027], [030]).
Referring to claim 19, Du teaches the non-transitory computer-readable medium of claim 15, wherein the cluster resource allocation is configured to be adjusted by increasing, decreasing, or maintaining at least one of central processing unit (CPU) resource, memory, disk storage, or replication factor assigned to a pod (see paragraphs [048], [057], [086]).
Referring to claim 20, Du teaches the non-transitory computer-readable medium of claim 15, wherein the plurality of data samples comprises at least one of text, pictures, audio, or video (see para [018], [019], data sample include text).
Claim 4, 11, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Du et al. hereinafter as Du and Cai in further view of Yang (US pat, 10,191,778 B1)
Referring to claim 4, Du teaches the system of claim 1 describing Kubernetes clusters where a group of resources provided by the PaaS layer, and the Kubernetes cluster further allocates the resources to an application deployed on the Kubernetes cluster and perform resource allocation but expressly lacks wherein cluster resource allocation is configured to be adjusted by increasing, decreasing, or maintaining a number of pods assigned to the application, wherein each of the pods comprises at least one container. 
	However, Yang teaches auto-scaling and management of containers or pods. Furthermore, Yang teaches wherein cluster resource allocation is configured to be adjusted by increasing, decreasing, or maintaining a number of pods assigned to the application, wherein each of the pods comprises at least one container (Col 48: 14-36, see auto scaling of pods)
	It would have been obvious to an ordinary person skilled in the art at the time invention was made to modify the combination of Du’s and Cai’s control of resource load balancing in a cluster of cloud network to include methods to place containers at hosts and allocate computer resources (or compute resources) in order to be able to handle peak demands enabling partitioning of precious resources through dedicated cloud nodes in a cost effective manner.
Referring to claim 11, Du teaches the method of claim 8, wherein Yang teaches the cluster resource allocation is adjusted by increasing, decreasing, or maintaining a number of pods assigned to the application, wherein each of the pods comprises at least one container (Yang, Col 48: 14-36, see auto scaling of pods).
Referring to claim 18, Du teaches the non-transitory computer-readable medium of claim 15, wherein Yang teaches the cluster resource allocation is configured to be adjusted by increasing, decreasing, or maintaining a number of pods assigned to the application, wherein each of the pods comprises at least one container (Yang, Col 48: 14-36, see auto scaling of pods).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner also requests, when responding to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFTAB N. KHAN whose telephone number is (571)270-5172.  The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on 571-272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AFTAB N. KHAN/
Primary Examiner, Art Unit 2454